          Case 1:19-cv-07136-LLS Document 59 Filed 01/31/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 AMERJCAN BROADCASTING                                                      "-lJSDC SONY
 COMPANIES, INC., DISNEY                                                     D0Cl".\1E~T
 ENTERPRISES, INC., TWENTIETH
                                                                           , ELECTRO\ICALLY FILED
 CENTURY FOX FILM CORPORATION.
 CBS BROADCASTING INC., CBS STUDIOS                                          DOC#: _ _ _-,--,----:-
 INC., FOX TELEVISION STATIONS, LLC.                                       \ DATE FILED: / /'JJ C    /J
 FOX BROADCASTING COMPANY, LLC,
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, and OPEN
 4 BUSINESS PRODUCTIONS, LLC.                          No. I 9-CV-7136 (LLS)

                 Plaintiffs/Counterclaim
                 Defendants,

          V.

 DA YID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                  Defendants/Counterclaim
                  Plaintiffs.


                            tpM!8P801YQit SCHEDULING ORDER

         The parties jointly submit this proposed Scheduling Order in accordance with this Court's

October 1, 2019 Order for Conference Pursuant to Rule 16(6) (Dkt. No. 31 ), and the Court's

guidance provided at the November 1, 2019 Initial Scheduling Conference.

         1.     Date of the Conference and Appearances for the Parties:

         The Initial Scheduling Conference was held on January 31, 2020 at 3:00 p.m. in

courtroom 2 IC at 500 Pearl Street, New York, NY l 0007. The following appearances are to be

noted:

                A.      For Plaintiffs/Counterclaim Defend.ants American Broadcasting

Companies, Inc., Disney Enterprises, Inc., Twentieth Century Fox Film Corporation, CBS

Broadcasting Inc., CBS Studios Inc., Fox Television Stations, LLC. Fox Broadcasting Company,
         Case 1:19-cv-07136-LLS Document 59 Filed 01/31/20 Page 2 of 9




LLC, NBCUniversal Media, LLC, Universal Television LLC, and Open 4 Business Productions,

LLC ("'Plaintiffs"):

               Gerson A. Zweifach
               Thomas G. Hentoff
               Williams & Connolly LLP

                B.     For Defendants/Counterclaim Plaintiffs David Goodfriend ("Mr.

Goodfriend") and Sports Fans Coalition NY, Inc. ("SFCNY") ("Defendants"):

                R. David Hosp
                Elizabeth E. Brenckman
                Onick, Herrington & Sutcliffe LLP

        2.      A Concise Statement of the Issues as They Now Appear:

        The parties identify the following as the principal liability issues presented at this time:

                A.     Whether Defendants-whose Locast service publicly performs Plaintiffs'

copyrighted works without authorization by retransmitting the signals of broadcast television

stations over the internet-have a valid defense to Plaintiffs' copyright infringement claims

under the following exemption in the Copyright Act: "The secondary transmission of a

performance ... of a work embodied in a primary transmission is not an infringement of

copyright if .... the secondary transmission is not made by a cable system but is made by a

governmental body, or other nonprofit organization. without any purpose of direct or indirect

commercial advantage, and without charge to the recipients of the secondary transmission other

than assessments necessary to defray the actual and reasonable costs of maintaining and

operating the secondary transmission service." 17 U.S.C. § 11 l(a)(S).

                B.      Whether Mr. Goodfriend has a valid defense to Plaintiffs' copyright

infringement claims, including under the following provision ofN.Y. Not-For-Profit Corporation

Law: "no person serving without compensation as a director, officer or trustee of a corporation,




                                                   2
           Case 1:19-cv-07136-LLS Document 59 Filed 01/31/20 Page 3 of 9




association, organization or trust described in section 501(c)(3) of the United States internal

revenue code shall be liable to any person other than such corporation, association, organization

or trust based solely on his or her conduct in the execution of such office unless the conduct of

such director, officer or trustee with respect to the person asserting liability constituted gross

negligence or was intended to cause the resulting hann to the person asset1ing such liability."

N.Y. NPCL § 720-a.

                C.      Whether Mr. Goodfriend has a valid defense to Plaintiffs' copyright

infringement claims, including under the Federal Volunteer Protection Act, 47 U.S.C. §§ 14501-

14505.

         3.      Proposed Schedule: 1

                A.      Names of persons to be deposed and a schedule of planned
                        depositions:

         The parties propose that fact depositions be concluded by the close of fact discovery,

June 19, 2020, with the present expectation that neither side will need to take more than twenty

depositions total. To the extent that additional depositions are needed, the parties will confer in

good faith:

                        (1)     Plaintiffs:

         Plaintiffs at this time anticipate they may need to take fact depositions of witnesses

including the following:

          l.     Defendant Goodfriend.

         2.      Defendant Sports Fans Coalition NY, Inc.

         3.      Brian Hess of Sports Fans Coalition and The Goodfriend Group.



1
    The full Proposed Schedule is shown in a chart in the attached Appendix.



                                                   3
            Case 1:19-cv-07136-LLS Document 59 Filed 01/31/20 Page 4 of 9




       4.       Sp011s Fans Coalition, Inc.

       5.       Jaybird Group (30(6)(6) and/or individual deposition).

       6.       Other vendors providing services supporting the Defendants' Locast service.

       7.       DISH Network L.L.C. (30(6)(6) and/or individual deposition).

       8.       AT&T, Inc. and/or DIRECTV, LLC (30(b)(6) and/or individual depositions).

       9.       IOT Broadband, LLC (30(6)(6) and/or Michael Kelly).

       10.      Other entities that communicated with Defendants in connection with Defendants'

requests for financial or other support, including the entities identified in Defendants·

Counterclaims (30(b)(6) and/or individual depositions).

        l 1.    Additional witnesses as may be revealed in discovery.

                       (2)     Defendants:

       Defendants at this time anticipate they may need to take fact depositions of witnesses

including the following:

        I.      Witnesses identified by Plaintiffs expected to testify about the broadcaster

Plaintiffs· signal strength, efforts to provide broadcast coverage, and/or the role of the FCC in

regulating those efforts and activities;

        2.      Witnesses identified by Plaintiffs expected to testify about the origins of

retransmission consent and its legal and business rationale;

        3.      Witnesses identified by Plaintiffs expected to testify about the impact of the

Locast service on negotiations for retransmission consent;

        4.      Additional witnesses as may be revealed in discovery.

                B.      Schedule for Production of Documents:

        Production of documents shall be substantially completed by March 20, 2020.




                                                  4
         Case 1:19-cv-07136-LLS Document 59 Filed 01/31/20 Page 5 of 9

                                                               s14J              ""'-~'4. (~Lt.If
               C.
                                                              -:s~ )~,
                         Dates for Expert Reports and Expert Depositions:
                                                                                 1
                                                                                  20     ,}t \"2-         M.,_ •

       Expe11 reports pursuant to Fed R. Civ. P. 26(a)(2)(B) on issues as to which a party bears

the burden of proof shall be served by July 17, 2020. Rebuttal expert reports shall be served by

August 14, 2020. Expert discovery shall be completed by September 11, 2020.

               D.        Time When Discovery Is to Be Completed:

       Fact discovery shall be completed by June 19, 2020 and expert discovery shall be

completed by September 11, 2020.
                                             L



               E., F. Date by Which Plaintiffs Will Supply Their Pre-Trial Order
                                                                                                              --
                      Materials to Defendants and Date by \Vhich the Parties Will
                      Proposed Trial Order Conforming with the Court's Inst     tions:

       Plaintiffs will initiate the Pre-trial Procedures set forth in Section

Individual Practices by:

_ October 23, 2020 (Plaintiffs' proposal) or

       And the parties will complete preparat'          of the pre-trial order, including proposed voir

dire questions and proposed jury inst

_ December 11, 2020 (Plai · s' proposal) or _ January 8, 2021 (Defendants' proposal).

               G.

                    pre-trial conference pursuant to Fed R. Civ. P. 16(e) will take place on




               H.        Other Deadlines and Events:

                         (I)     The deadline to exchange initial disclosures pursuant to Rule

26(a)(l)(A) of the Federal Rules of Civil Procedure is Fcbrnary 7, 2020.




                                                    5
         Case 1:19-cv-07136-LLS Document 59 Filed 01/31/20 Page 6 of 9




                        (2)     The deadline to seek joinder of additional parties and amendments

to the pleadings is April 10, 2020. Amended pleadings that list additional infringed works may

be filed up until 30 days before the close of fact discovery.

                        (3)     Summary Judgment Briefing:

       Plaintiffs' Position: While any party may file a motion for summary judgment, th

trial schedule should be lengthened to include a separate briefing schedule for summ

judgment motions.

       Defendants' Position: A summary judgment briefing schedule, in -

motions directed to expert testimony supporting or opposing summai

included now, as follows:

        Parties shall serve notice by September 11, 2020 d.        losing the intended use of expert

testimony in declarations supporting summary judg             t motions or oppositions. Motions

objecting to the reliability of such experts' prop       ed testimony under Rule 702 of the Federal

Rules of Evidence shall be filed and serve     y September 21, 2020. Oppositions to motions

objecting to the reliability of such ex   is' proposed testimony under Rule 702 of the Federal

Rules of Evidence shall be filed     d served by September 30, 2020. Replies in support of

motions objecting to the re ·   ility of such expe11s' proposed testimony under Rule 702 of the

Federal Rules of Evid     ce shall be filed and served by October 7, 2020.

        The dead · e to file and serve any motions for summary judgment pursuant to Rule 56 of

the Federal   ules of Civil Procedure is October 16 2020. Oppositions to motions for summary

         t shall be filed and served on October 30, 2020. Replies in support of motions for

s mmary judgment shall be filed and served by November 6, 2020.




                                                     6
            Case 1:19-cv-07136-LLS Document 59 Filed 01/31/20 Page 7 of 9




       4.       Any Limitations to Be Placed on Discovery, Including Any Protective or
                Confidentiality Orders:

                a.    The parties intend to negotiate a stipulated protective order to submit to

the Court to govern protection of confidential information.

                b.    The parties negotiated an agreement to narrow the case in a manner

consistent with the Court's guidance at the November I, 20 I 9 conference, which agreement

contains certain agreed upon limitations on discovery consistent with the narrowing of the case.

The parties will review the agreement with the Court at their next conference or at such time as

becomes necessary to enforce its tem1s.

       5.       Discovery Issues, If Any, on \Vhich Counsel, After a Good Faith Effort, Were
                Unable to Reach an Agreement:

       The paiiies are not aware of disputed discovery issues at this stage of the case.

       6.       Anticipated Fields of Expert Testimony, if Any: 2

                A.     Plaintiffs:

       Plaintiffs at this time anticipate the following possible areas of expert testimony:

                1.     The technical operation of the Locast service.

                2.     Plaintiffs' indust1y.

                3.     The internet streaming industry. including how internet companies obtain

commercial advantage.

                4.     Plaintiffs' efforts to disseminate broadcast signals consistent with federal

regulation, and the coverage provided by Plaintiffs· broadcasts as well as the service provided by

Defendants.


2
  This listing of parties' anticipated areas of expert testimony is without prejudice to the parties'
right to challenge the opposing parties' proffered expert testimony on any grounds, including
relevance.



                                                   7
          Case 1:19-cv-07136-LLS Document 59 Filed 01/31/20 Page 8 of 9




                5.     The legal foundations and business rationales of retransmission consent.

                6.     The commercial advantages pursued by Defendants on behalf of

themselves and their funders, distribution partners, and affiliates.

                B.      Defendants:

        Defendants at this time anticipate the following possible areas of expert testimony:

                l.      Expetts to respond to and/or address the topics identified for each of

Plaintiffs' experts.

                2.      Industry experts.

                3.      The history and purpose of broadcast television and the rights of the public

and obligations of the broadcasters.

        7.      Anticipated Length of Trial and \Vhcther to Court or Jury:

        Plaintiffs' Position: Plaintiff-; anticipate that trial of Plaintiffs' copyright claims can be

completed in eight trial days or fewer. The case will be tried to a jury.

        Defendants' Position: Defendants anticipate that trial of Plaintiffs' copyright claims can

be completed in eight trial days or fewer. To the extent that there remain any issues of fact after

the conclusion of the summary adjudication phase of the case, such issues wilt be tried to a jury.

        8.      Alteration or Amending of Scheduling Order:

        This Scheduling Order may be altered or amended only on a showing of good cause not

foreseeable at the time of the conference or when justice so requires.




                                                    8
            Case 1:19-cv-07136-LLS Document 59 Filed 01/31/20 Page 9 of 9
\




    Dated: January~2020




                                                            Gerson A. Zweifach
    Elizabeth E. Brenckman                                  Thomas G. Hentoff (pro hac vice)
    ORRICK, HERRINGTON & SUTCLIFFE LLP                      Joseph M. Ten-y (pro !we vice)
    51 West 52nd Street                                     WILLIAMS & CONNOLLY LLP
    New York, NY 1001 9                                     725 Twelfth Street, N.W.
    Tel: (617) 880-1886                                     Washington, DC. 20005
         (212) 506-3535
    dhosp@orrick.com                                        650 Fifth A venue
    ebrenckman@orrick.com                                   Suite 1500
                                                            New York, NY 10019
    Mark S. Puzella (pro /we i'ice)
    Sheryl Koval Garko (pro /we vice)                       Tel: (202) 434-5000
    222 Berkeley Street, Suite 2000                         gzweifach@wc.com
    Boston, MA 02116                                        thentoff@wc.com
    Tel: (617) 880-1896                                     jten-y@wc.com
         (617) 880-1919
    mpuzella@orrick.com                                     Attorneys/or All P!aintiffv!Co11nterclaim
    sgarko@orrick.com                                       Defendants

     Alexander P. Okuliar (pro !we vice)                    Paul D. Clement (pro hac \'ice)
     1152 15th Street, N.W.                                 Erin E. Murphy (pro hac vice)
     Washington, D.C. 2005-1706                             KIRKLAND & ELLIS LLP
     Tel: (202) 339-8431                                    130 I Pennsylvania A venue, NW
     aokuliar@on-ick.com                                    Washington, DC 20004

     Attorneys/or Defendants and Counterc!aim-              Tel: (202) 389-5000
     P!aintiffs David R. Gooc(fi'iend and Sports Fans       paul.clement@kirkland.com
     Coalition NY, Inc.                                     erin.murphy@kirkland.com

                                                                   - . for Plaimim·
                                                            Attorners            ..
                                                                                    Fox Television
                                                            Stations. LLC alld Fox Broadcasting

                  sL                                        Compally. LLC

     On this 31"'ctay of January, 2020,
     Approved By:




     The Honorable Louis L. Stanton
     United States District Judge




                                                        9
